PER CURIAM.
We affirm the final judgment of dissolution of marriage in all respects, save two. The trial court correctly treated the former wife’s Simplified Employee Pension IRA as a marital asset. However, the former wife made a $6,000 deposit in that account after the dissolution proceedings were filed. That amount is non-marital and should be treated as such on remand. The parties also agree that the trial court should have awarded at least nominal permanent alimony to the former wife, to preserve the issue for future consideration. On remand, the trial court shall award nominal permanent alimony to the former wife. Finally, on remand, the trial court shall enter an amended final judgment correcting the scrivener’s and other errors it identified consistent with the trial court’s order denying the former wife’s motion for new trial and rehearing.
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIFFIN, ORFINGER and TORPY, JJ., concur.